El Juez Asociado Señor Wolf,
emitió la opinión del tri-
bunal. •
Este es un caso en que Antonio Sánchez Mojica, soltero, compró una propiedad a Hermenegildo Claudio y Benito Guil e hipotecó la misma a favor de Alicia Suris Cardona. Antoilio Sánchez Mojica .falleció el 24 de junio de 1928 sin dejar testamento, y la demandante, Josefa Mojica, fué de-clarada su heredera. ■ En la demanda se alegaba que la de-mandante había pag’ado las contribuciones sobre la propie-dad; que María González se halla en posesión de la finca sin el consentimiento de la demandante y detenta la misma precariamente, sin pagar canon o merced alguna. La de-mandante, pues, trató de desahuciar a la demandada me-diante un procedimiento de desahucio en precario. La de-mandada contestó alegando que ella había vivido con Antonio Sánchez Mojica por espacio de diez y ocho años y que ambos habían ocupado la misma finca objeto del litigio; que dicha propiedad fué adquirida con dinero de la demandada aunque *1000ella convino y consintió en que la escritura fuese puesta a nombre de Antonio Sánchez Mojica; que ella pagaba las con-tribuciones y que la demandada había incoado un procedi-miento en la Corte de Distrito de San Juan contra la deman-dante en este litigio como madre y sucesora de Antonio Sán-chez Mojica, en el cual se trataba de obtener un fallo en el sentido de que la propiedad en cuestión pertenecía a la de-mandada en el presente pleito.
La Corte de Distrito de San Juan resolvió que la deman-dante había probado todas las alegaciones de la demanda mientras que la demandada no había demostrado la exis-tencia de una situación tal que impidiera el procedimiento de desahucio en precario. Sólo se hizo un señalamiento ai efecto de que la corte cometió error al decir que nada había que impidiera la acción de desahucio, ya que la prueba tendió a demostrar que había un conflicto de títulos.
Desde luego, la mera existencia de un concubinato no podía crear un conflicto de títulos. Quizá si la demandada hubiera presentado prueba suficientemente fuerte para con-vencer a la corté de que la finca era suya, aunque figuraba a nombre de Antonio Sánchez Mojica, podría haber surgido fin conflicto de títulos. Sin embargo, cuando un demandado alega que la propiedad fué adquirida con dinero de su propio peculio, debe existir en su favor la duda en la mente de ia córte respecto a la veracidad de la alegación para poder des-truir uña acción de desahucio en precario. Cuando existe una conclusion general de hechos en favor de un demandante, el1'¿¿mandado debe convencernos de que ha habido un'máiii-fiesto error por parte de la corte. -
, Además, dudamos que lá demandada, habiendo adoptado M actitud que asumió y habiendo puésto la finca a nombre dé Antonio Sánchez Mojica, nó tuviera que probar que ella lo hizo así con el entendido claro de parte de aquél dé' que la finca no, pertenecería-a él, sino a ella.

Debe confirmarse la sentencia.